Citation Nr: 1639606	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-42 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to August 1991, and from May 2005 to July 2006.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a December 2009 rating decision by the Muskogee, Oklahoma RO.  In February 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  In January 2014, the Board remanded the matter for additional development.  In April 2015, the Board denied the Veteran's claim on appeal.  He appealed that decision to the Court.  In February 2016, the Court issued a mandate that vacated the April 2015 Board decision on this issue, and remanded the matter for development consistent with the parties' February 2016 Joint Motion for Remand (Joint Motion).  In August 2016, the Board sought a medical advisory opinion from the Veterans Health Administration (VHA) regarding the onset and etiology of the Veteran's sleep apnea; such opinion was received in September 2016.


FINDING OF FACT

It is reasonably shown that the Veteran's sleep apnea began in service and has persisted since.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran alleges that his current sleep apnea was incurred during service.  At the February 2013 hearing, he testified that his sleep apnea symptoms were first manifested while he was on active duty in Qatar from May to July 2005, during the last three weeks of his deployment.  He testified that Dr. Cody, who has written a May 2010 nexus opinion in support of this claim, is a flight surgeon who had treated him prior to and following his 2005 deployment and also performed his Post Deployment Health Assessments.  The Veteran testified that his sleep apnea was ultimately diagnosed based on a February 2009 sleep study, but his VA treating physician believed two years earlier that he had sleep apnea; the physician had requested a sleep study at that time (in approximately 2007), but the request was denied.  The Veteran's wife testified that she was his dietician prior to his 2005 deployment, and she noticed upon his return that he was more tired and cranky.  She testified that they began dating immediately following his deployment, and she noticed his very loud snoring and apparent interruptions of breathing during sleep.

Although the service treatment records (STRs) do not contain any record of complaints or treatment for sleep apnea, the Board notes the testimony from the Veteran and his wife that he has complained of his sleep apnea symptoms since the time of his deployment in 2005.  The Board also notes the two witness statements submitted in support of the Veteran's contentions that his symptoms of daytime fatigue began during his 2005 deployment.  The July 2011 witness statement and August 2011 witness statement (both filed under a receipt date in January 2014 in the claims-file) corroborate the Veteran's testimony to the extent that the presented testimony consistently recalls the Veteran's reports of excessive daytime fatigue during his service in Qatar in 2005; the authors of the witness statements are competent to recall the Veteran's complaints of fatigue and a need to nap during his 2005 deployment to Qatar.  The Veteran's wife is competent to observe that the Veteran exhibited loud snoring and high levels of fatigue in July 2005 upon his return from deployment to Qatar (still during active duty service).  However, the question of whether these symptoms reflected the presence of an underlying sleep apnea during active duty service is a medical question that requires medical expertise.

Three medical opinions of record have addressed this matter: (1) a May 2010 letter from flight surgeon Dr. Cody, who evaluated the Veteran during his most recent period of active duty service, (2) a March 2014 VA examination report with an October 2014 addendum medical opinion, and (3) a September 2016 VHA medical advisory opinion.

In the May 2010 letter, Dr. Cody noted that the Veteran described his symptoms of possible sleep apnea during an annual physical examination after he returned from Qatar in 2005.  Although no sleep deprivation test was completed at that time, the Veteran reported that during his deployment in Qatar he was unable to stay awake during duty hours and required sleep during the day.  Dr. Cody noted that the Veteran had since completed a sleep study in which sleep apnea was diagnosed (after his active duty service).  Dr. Cody noted that the Veteran had no prior history of sleep apnea, and opined that the Veteran's sleep apnea is more than likely related to his service during the Qatar deployment.

During the March 2014 VA examination, the Veteran reported that when he was 2.5 weeks into his deployment to Qatar in 2005, he was told that he was snoring loudly.  He remembered a few days later that it felt like he was not moving due to feeling very tired.  The examiner concluded, in an opinion presented in an October 2014 addendum report, that the Veteran's sleep apnea did not manifest during service or at any time prior to May 2007 ("the first possible manifestation of sleep apnea symptoms (by the medical record) would have to be 05/24/07") because May 2007 was the earliest time upon which medical evidence documented concern with snoring.  The examiner observed that the Veteran's fatigue symptoms prior to May 2007 were consistent with mental health symptoms and not specifically indicative of sleep apnea.  The Board notes that it appears that the March 2014 VA examiner rejected and discounted the testimony of the Veteran's wife indicating that she observed his loud snoring symptoms from as early as July 2005.

The VA examiner had been asked to "address any credibility issues that are raised by the record," for the purpose of ensuring that the VA examiner may identify any details presented in the lay testimony or the Veteran's contentions regarding the onset of sleep apnea that may be considered medically non-credible / inconsistent with the medical nature of the disease.  The VA examiner discussed certain concerns in this regard, evaluating some of the witness testimony and the Veteran's assertions with reference to medical principles informing the nature and typical onset of sleep apnea.  However, the February 2016 Joint Motion identifies concerns with regard to the VA examiner having strayed beyond the realm of medical determinations (e.g. by discounting testimony of record because the examiner believed it appeared to involve "prompting," and suggesting how adjudicators should weigh the evidence).

To ensure that appellate review of this matter is informed by an adequate medical opinion in compliance with the terms of the February 2016 Joint Motion and Court Order, the Board requested a VHA medical advisory opinion in August 2016.  The resulting September 2016 VHA medical advisory opinion, prepared by the Director of Sleep Medicine at the VA Pittsburgh Healthcare System, concludes: "Based on my review of the records and my professional experience, in my opinion it is more likely than not that the patient did have obstructive sleep apnea while he was deployed in 2005 and that the previous VA examiner erred by discounting this testimony which makes this point fairly clear."  The VHA opinion discusses the pertinent facts of record and explains that "[t]he facts in this case are consistent with the slow and insidious onset of obstructive sleep apnea.... consistent with the substantial medical literature regarding the diagnosis and natural history of obstructive sleep apnea."

The September 2016 VHA medical opinion is probative evidence that the Veteran's sleep apnea had onset during his military service.  The Board, with attention to the discussion of this matter in the February 2016 Joint Motion, finds that the testimony concerning the Veteran's lay perceivable excessive fatigue and snoring during and following active duty service is reasonably credible in pertinent regards.  In light of the discussion in the February 2016 Joint Motion, the Board finds that the March 2014 VA examination report's negative etiology opinion in this matter is inadequate and lacks probative weight (in light of its analysis overreaching beyond medical considerations and relying upon the examiner's own credibility analysis and discounting of lay evidence).  The Board finds that the May 2010 letter from flight surgeon Dr. Cody (opining that the sleep apnea is "more than likely" related to service and citing his own recollection of medically evaluating the Veteran during active duty service) and the September 2016 VHA medical advisory opinion (finding that the Veteran's current sleep apnea "more likely than not" had its original onset during service, citing evidence of record and medical principles) present adequate evidence supportive of the Veteran's claim.  As there is otherwise no evidence directly contradicting the May 2010 medical opinion and the September 2016 VHA medical advisory opinion (nor clear contradiction of the facts upon which the opinions rely), the Board finds that the May 2010 medical opinion and the September 2016 VHA medical opinion to be persuasive.

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The September 2016 VHA medical opinion most clearly indicates that the Veteran is medically likely to have had onset of obstructive sleep apnea during active duty service.  The Board finds no reason to question the September 2016 VHA medical advisory opinion, which is informed by familiarity with the pertinent medical history and medical principles.  Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's sleep apnea began in service and has persisted since.  The requirements for establishing service connection are met; service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


